Title: To Thomas Jefferson from Edmond Charles Genet, 16 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york le 16. 9bre. 1793. l’an 2e. de la Repe. fse.

Quand l’Interêt et l’amitié unissent étroitement deux peuples Il est du devoir de leurs agents de n’avoir rien de caché entre eux. Pénétré des obligations que m’impose cette maxime Je vous ai Confié depuis que Je suis ici M., mes instructions mes vœux et mes projets et vous devés vous rappeller que lorsqu’une des erruptions du Volcan de St. domingue a fait refluer dans vos ports les forces déstinées à la défense de cette Isle et le Convoi qui devoit passer en france Je vous ai communiqué pour votre information et celle du President des Etats unis les mesures que Je me proposois de prendre pour mettre le convoi en sureté reparer nos vaisseaux reorganiser nos forces et les employer de la maniere la plus utile en attendant qu’elles fussent en état d’inspirer plus de Confiance au Commerce ou qu’une nouvelle Escorte lui eut été envoyée. Après avoir surmonté des obstacles sans nombre après avoir totalement déjoué la Conspiration de Galbaud et changé l’esprit de nos marins Je suis parvenu, M., au but que Je m’étois proposé, nos Vaisseaux au moyen des payments que la tresorerie m’a faits ont été mis dans le meilleur état possible et le Contre Amiral Sercey dans lequel aux préjugés de la Couleur près J’avois reconnu de la fidelité et du talent est sorti avec deux Vaisseaux de ligne deux belles fregattes et deux Corvettes pour aller entreprendre des operations dont vous trouverés le plan dans les Instructions No. 1. mais malheureusement un homme que J’ai connu trop tard a fait avorter par ambition ou par l’étroitesse et la méchanceté de
 
son esprit ainsi que vous le verrés par le rapport No. 2. un projet que le patriotisme le plus pur avoit conçu. Cet homme est Bompart, Il s’étoit distingué sur l’Embuscade dans un combat contre le Boston, et J’avois cru devoir lui faire donner le Commandement du Jupiter vacant par la demission du Contre Amiral Cambis; mais, ennivré de son premier Succès, persuadé qu’en france il seroit couvert de Lauriers, mécontent de l’amérique ou cependant il avoit été comblé de bontés et entrainé par d’autres sentiments peu délicats Il a abandonné le premier une entreprise à la quelle il avoit acquiescé dans un Conseil de Guerre; s’est separé de l’Escadre a fait route pour france et a donné le signal de l’insurrection aux autres Vaisseaux dont les Equipages ont forcé les Commandants à le suivre. Cette défection M., est très facheuse, mais elle ne laisse cependant point les côtes des Etats unis sans défense et notre Commerce sans protection. Quatre fregattes plusieurs corvettes et d’autres batiments armés mouillent encore dans vos ports. J’en destine une partie à escorter en france quelques batiments fins voiliers chargés de farine de munitions navales et de denrées coloniales. J’employerai les autres à faciliter nos Communications avec les Antilles à chatier les corsaires des Bermudes et de la Providence et à faire respecter ainsi que nous y sommes tenus par les traités le pavillon du peuple Americain qui reçoit tous les Jours de nouveaux outrages. Agréés mon respect.
